Title: From John Adams to William Stephens Smith, 4 April 1815
From: Adams, John
To: Smith, William Stephens



Dear Smith
Quincy April 4th 1815

Washington used to say Sometimes “They work me hard” Sam. Allen Otis said a day or two before his Death “They work me two hard” And I who have not the Honor to be “Father of my Country” nor Secretary of the Senate, might now say in my Octoginary year, that John Taylor and a dozen others, some of them greater and some of them less Men, now work me confoundedly hard: but I will not say it. I Scorne to say it. No! I hold them all at arms length and, I will not be worked harder than I please. But I want some body to Copy my Letters to the great Taylor. Think not however, that this is a motive with me to invite you to Quincy. No! I should be very glad to see you, if your Obligations to your Family and your Constituents will permit you to make the Visit before the next meeting of Congress: and I will not ask you to Copy a Letter, unless your Curiosity should prompt You to wish to do it.
We shall now I hope, have a freer Communication, with our Blood in Europe. I really wish to see you. I have things to say to you about Fisheries and Missippi Navigation and other Subjects: about which this Nation is fast asleep, or I am raving distracted—

PS can you furnish me with a Copy of Hamiltons Letter in answer to Miranda’s? in what Journal, Magazine, Review or Newspaper is it deposited. It is of more importance to you and me, than you imagin, that I should know the exact Truth, concerning that Letter, than you are aware.—
John Adams—
